MARTIN, Chief Justice.
Appeal from a judgment in mandamus commanding appellant, as Director of the United States Veterans’ Bureau, to place relator upon the retired list created by the Emergency Officers’ Retirement Act of May 24, 1928 (45 Stat. 735 [38 USCA §§ 581, 582]), with retired pay as provided by that act.
The issue below was made by the relator’s petition, respondent’s answer to the rule to show cause, and relator’s demurrer to the return. The court sustained the demurrer, and the respondent elected to stand upon his return, whereupon judgment was entered against him, and this appeal was taken.
It is agreed by the parties that the issue involved in this ease is essentially similar to that involved in Frank T. Hines, Director of the United States Veterans’ Bureau, Appellant v. United States of America ex rel. Stanton K. Livingston, 59 App. D. C. 363, 42 F.(2d) 347, wherein a decision is announced concurrently herewith. Conformably with the court’s opinion in that case the judgment of the lower court in the present case is reversed, and the cause is remanded for further proceedings not inconsistent herewith.